Citation Nr: 1227622	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for status post medial meniscectomy, right knee.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right knee.  

4.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis, left knee.  

5.  Entitlement to an evaluation in excess of 10 percent for left knee instability. 

6.  Entitlement to a total disability rating based on unemployability (TDIU). 




REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 (Appeal to the Board of Veterans Appeals) in which he did not indicate whether he wanted a Board hearing.

The Veteran submitted another VA Form 9 in September 2010, on which elected to have a Board hearing at a local VA office.  Therefore, it is necessary to remand his claim in order to schedule a hearing for the Veteran.    




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board at his local RO.  Notice of the scheduled hearing should be provided to the Veteran and his representative, and a copy of such notice must be included in the claims folder. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


